Citation Nr: 1743405	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine (hereinafter, "lumbar disability") prior to December 22, 2010, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an effective date earlier than June 11, 2014, for the establishment of service connection for radiculopathy of the left lower extremity.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.

These matters were remanded to the RO for additional development in a January 2016 Board decision, for the purpose of supplementing the record with VA examinations to assess the current severity of the Veteran's lower back and related neurological disorders, for an additional VA mental health medical opinion for the purpose of clarifying his psychiatric diagnoses, and for further efforts to procure outstanding treatment records from VA medical facilities.  The Board finds that there has been substantial compliance with the directives of the latest remand decision as the record has been supplemented with the aforementioned VA medical examinations, and the VA has obtained all available VAMC treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, review of the record shows that the Veteran has not raised any argument with regard to the actions taken since the January 2016 Board Remand, and thus, no further development is necessary and these matters are ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons discussed below in the REMAND portion of the decision, the issue of entitlement to TDIU is remanded to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  A probative diagnosis of PTSD is not demonstrated by the evidence of record.

2.  The evidence of record shows that an acquired psychiatric disorder, to include depression, was not manifested during service and was not caused by or related to any disease or injury that occurred during service.

3.  For the appeal period prior to December 22, 2010, the Veteran's lumbar disability did not result in forward flexion to less than 60 degrees, or a combined range of motion to less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; or associated objective neurologic abnormalities.

4.  For the appeal period from December 22, 2010, the Veteran's lumbar disability did not result in forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; or associated objective neurologic abnormalities.

5.  As of April 6, 2012, the Veteran's lumbar disability resulted in radiculopathy of the left lower extremity that more nearly approximates no more than moderate incomplete paralysis of the sciatic nerve.

6.  At no point during the period on appeal did the Veteran's lumbar disability result in radiculopathy of the right lower extremity in excess of mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection an acquired psychiatric disorder, to include PTSD and depression, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2016).

2.  For the appeal period prior to December 22, 2010, the criteria for a rating in excess of 10 percent for the Veteran's lumbar disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

3.  For the appeal period from December 22, 2010, the criteria for a rating in excess of 20 percent for the Veteran's lumbar disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), DC 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

4.  Beginning April 6, 2012, but no earlier, the criteria for a separate 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; DC 8520 (2016).

5.  The criteria for a rating in excess of 10 percent disabling for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran has claimed service connection for PTSD and, more generally, for a psychiatric disorder, to include depression.  

PTSD

The Veteran has indicated he experienced multiple stressors during service.  See June 2015 Board hearing transcript.  The first stressor involves a fear of hostile military or terrorist activity, stemming from his being a witness to a child dying from a grenade explosion in Korea.  Id.  

The Veteran has made additional allegations for the onset of his psychiatric problems during active duty, including poor treatment during his detainment in the stockade, being subjected to racist taunts by a superior officer, and being forced to perform difficult physical tasks while injured and on crutches.  Id.   



Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125 , 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3) , 1112(a); 38 C.F.R. §§ 3.307(a) , 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.

Facts & Analysis

The preponderance of the evidence is against a finding that the Veteran currently has PTSD.  The Board notes that the medical evidence of record reflects only diagnoses of potential or probable PTSD, including treatment for symptoms, but no actual diagnosis of the disorder outside of the Veteran's own reported self-history.  See i.e. April 2009 VAMC Nursing note ("PTSD screening test...was negative (score=0)"); January 2010 VAMC Patient Interdisciplinary Record ("PTSD screening test...was negative (score = 0)"); June 2011 VAMC Psychiatric Note ("Previous Diagnostic labels (from the patient and/or medical record)...PTSD...previous psychiatric hx of PTSD symptoms...Axis I...Depression NOS...R/O PTSD"); October 2011 VAMC Nursing note ("PTSD screening test...was negative (score = 0)").  

Moreover, the Veteran has been afforded multiple VA mental health examinations throughout the appeal, and none of the three have rendered a positive diagnosis for PTSD.  Beginning with the April 2011 VA PTSD examination, the examiner cited a litany of failed PTSD/Depression screenings between 1996 and 2010 and concluded that despite the Veteran's alleged stressors, he did not meet the "stressor criterion" and exhibited no Axis I disorder other than polysubstance abuse in remission.  The May 2014 VA examiner came to an identical conclusion following a review of the record and interview with the Veteran, concluding that "at the present time, [Veteran] provided little evidence of meeting diagnostic criteria for a mental health condition."  

However, as noted above the medical treatment record indicates a prior diagnosis of depression from 2011, therefore the Veteran was afforded an additional VA examination in June 2016 to address this medical history in light of the conclusions of the prior VA examiners.  The June 2016 VA examiner also did not find that the Veteran met the criterion for PTSD, concluding that he was suffering from depression due to current, post-service stressors including a diagnosis of Hepatitis C which resulted in the termination of a daily alcohol regimen, his mother-in-law's recent death, and various familial problems regarding his wife, children and grandchildren.

In addition, the service treatment records contain no complaint, symptoms, or diagnoses of a psychiatric disorder, including his December 1974 separation examination.  Furthermore, his post-service records do not reveal any psychiatric abnormalities.  Hence, the record evidence shows that during the period of the claim, a diagnosis of PTSD was not rendered.  While rule out PTSD was noted in 2015, this does not constitute a diagnosis of PTSD, and there is no evidence showing he has PTSD.  The Veteran has not provided any evidence that would confirm any non-combat stressors, nor has he set forth any specific allegation that could be confirmed. 

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for PTSD must be denied.

The Board finds it significant that the April 2011, May 2014 and June 2016 VA examination reports and post-service treatment records contains no diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case.  The VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of very thorough interviews and evaluations of the Veteran and review of the account of his experiences during service. While the June 2016 VA examiner provided an Axis I diagnosis of depressive disorder, the examiner ultimately determined that the Veteran does not have PTSD and no medical opinion to the contrary of this analysis exists.

The Board has also considered the lay evidence indicating that the Veteran has PTSD.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)  However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the health care professional who diagnosed a psychiatric disability other than PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran were considered, but are found to be less probative than the April 2011, May 2014 and June 2016 VA examination reports.  Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis).  Therefore, the claim for service connection for PTSD fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304 (f) have not been met.  Accordingly, service connection for PTSD is denied.

Other Acquired Psychiatric Disorder

The Board will now discuss whether the Veteran is entitled to service connection for any acquired psychiatric disorders, other than PTSD.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts & Analysis

The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology.  In fact, during the Veteran's separation Report of Medical History, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  See December 1974 Report of Medical History ("Statement of Examinee's Present Health...Good").

As noted above, the Veteran has received a post-service psychiatric diagnosis of depression.  Therefore, the Board finds that the first requirement, a current diagnosis, is met. 

However, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current depressive disorder and his time in service.  Specifically, no medical opinion exists which provides a nexus, or link between the Veteran's diagnoses and his activities during service.  Rather, the multifactorial symptoms discussed within the VA treatment records and by the June 2016 VA examiner involve the Veteran's family and past history of substance abuse, rather than his military service.  As such, service connection for an acquired psychiatric disorder, other than PTSD, is not established.

As discussed above, the Veteran's lay statements and testimony have been given due consideration by the Board.  However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the June 2016 VA examiner who attributed the current diagnosis to non-military factors.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As a result, to date, there is no competent evidence that the Veteran's other psychiatric disorders are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

Increased Ratings

The Veteran seeks an increased rating for his low back disability and associated bilateral lower extremity radiculopathy.  He asserts that his disabilities are more severe than what the current ratings represent, and that he is entitled to an earlier effective date for his left lower extremity radiculopathy.  See June 2015 Board Hearing transcript ("incapacitated episodes...every day...back is killing me every morning, I can't even stand up...if I don't [take pills] I can't walk...with walking I get tingling in my feet, I get tingling in my calf...start having these [left lower leg] problems...close to seven years ago ").





Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a November 2009 rating decision, the RO considered all pertinent medical evidence received for the year prior to the Veteran's June 2009 increased rating claim and continued a 10 percent rating for the Veteran's lumbar spine disability.  This has been in effect since 2000.  Thereafter, in a May 2011 rating decision the RO granted the benefits sought on appeal in-part, awarding an increased evaluation of 20 percent disabling, effective December 22, 2010 and awarded service connection for radiculopathy of the right lower extremity as associated with his low back injury, and assigned an initial 10 percent rating, effective November 1, 2010.  In a June 2014 rating decision, the Veteran was awarded service connection for radiculopathy of the left lower extremity and assigned an initial 20 percent rating, effective June 11, 2014.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242, General Rating Formula for Diseases and Injuries of the Spine (2016). 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 20 percent rating with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Any neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

Facts 

As reflected in the Veteran's testimony, medical treatment records dated throughout the appeal period reflect ongoing and continuous medical care for chronic back pain with consistent ROM and occasional radiating lower extremity pain beginning in the right lower quadrant in 2010 and dissipating through to the present, and pain beginning on the left side in 2012 and radiating through his hips and downward with increasing severity over the years.  See June 2015 Board Hearing transcript ("I'd say five to seven years. I was going to Lakeside constantly complaining about my hip"); see e.g. October 2007 VAMC General Medicine note ("here with exacerbation of LBP...no numbness/paresthesias in LE, no weakness of LE, no radiation of pain."); March 2010 VAMC General Medicine note ("chronic LBP presents for increase in px. Pt states yesterday he noticed an increase in px, with occ sharp px shooting down R leg with single episode of tingling in R foot"); September 2011 General Medicine note ("chronic LBP woke up this AM with increased...Pt had pain that radiated down R leg. Had numbness at bilat calves initially but now resolved."); April 2012 VAMC Emergency Dept Progress note ("c/o worsening low back pain and bilateral hip pain"); May 2012 VAMC General Medicine note ("chronic LBP...L- SPINE : FF - 50% limited, Extension - 30% limited, Lat flex R 50 %limited, L 30% limited, Rotation R 50 % limited, Left 30 % limited ROM  Bilateral Hips : Wfl except right hip flexion 0-30*, Abduction 0-30* with pain").

The Veteran was afforded a VA examination for his lower back in October 2009, but it was conducted without review of the claims file.  The Veteran reported a history of low back pain with steroidal treatments and a diagnosis of radiculopathy to the right lower extremity with pain radiating to the right buttocks and down the right leg itself.  Physical evaluation revealed a normal gait and ranges of motion (ROM) of 0 to 90 degrees of flexion, extension 0 to 30 degrees and both without pain.  Straight leg raise test was positive on the right at 60 degrees.  In conclusion, the examiner provided a diagnosis of lumbar spine pain, noting that "there are no
incapacitating episodes or radiation of pain, and no neurologic findings
or effect on the usual occupation or daily activities. No neoplasms, subluxation, instability, bladder or bowel complaints."

The Veteran was next afforded a VA examination for his lower back in December 2010.  The Veteran reported back pain with bilateral radiation beginning in 2007 and "the right more severe than the left."  The Veteran reported developing right sided sciatica with pain down the right lower extremity, but without numbness, tingling, or weakness.  Due to the severity of the pain the Veteran reported treatment with steroidal injections which "allowed him to then ambulate," but sitting for a prolonged period reproduces the pain and causes him to limp on occasion.  Physical evaluation revealed a normal gait and ROM of 0 to 50 degrees of flexion with pain throughout, extension 0 to 10 degrees with slight pain at 10, lateral bending and rotation 0 to 10 degrees with pain at 10 and no palpable paralumbar muscle spasm or pain over the sciatic notch bilaterally.  Straight leg raise test was positive on the right at 50 degrees with low back pain and right-sided gluteal pain, and right-sided sciatic pain.  In conclusion, the examiner provided diagnoses of lumbar spine degenerative disc disease with radiculopathy to the right buttock.

The Veteran was next afforded a VA examination for his lower back in June 2014 which included an in-person examination and review of the claims file.  A diagnosis of degenerative disc disease (DDD) was noted with an onset of 2004.  The Veteran reported worsening pain with radiation to the left leg and numbness and tingling of the left foot, without flare-ups.  Physical evaluation revealed ROM of 0 to 45 degrees of flexion with pain throughout, extension 0 to 15 degrees with pain at 10, lateral right and left flexion to 20 degrees with pain and right and left lateral rotation to 25 degrees.  Repetitive use testing revealed identical ROM.  The examiner noted an abnormal gait due to muscle spasms without guarding or tenderness.  Sensory exam testing was negative and straight leg testing was positive for the left leg only.  The examiner found evidence of radiculopathy for the left leg alone, of a moderate severity.  The examiner noted a finding of intervertebral disc syndrome (IVDS) with incapacitating episodes, but did not find any episodes had occurred in the past year.  

In June 2014 a VA examination for peripheral nerve conditions was performed.  A review of the record and in-person examination was conducted and the examiner identified a 2012 diagnosis of radiculopathy of the left lower extremity.  The Veteran reported "low back pain radiating to left leg for 2 yrs. Also tingling and numbness of left foot."  Physical evaluation revealed no symptomatology for the right lower extremity and moderate constant/intermittent pain, paresthesias and numbness of the left lower extremity.  The examiner noted an antalgic gait due to back pain and muscle spasms and noted normal results for sensory light touch testing.  The examiner identified the sciatic nerve of the left side was affected with incomplete paralysis of a moderate severity, and that the right side was unaffected.  

The Veteran was recently afforded a VA examination for his lower back in June 2016 which included an in-person examination and review of the claims file.  A diagnosis of DDD was noted and the Veteran reported worsening pain with prolonged sitting, standing, cold weather, and mornings.  The Veteran reported occasional flare-ups where he is unable to rise from his bed unless it is for the bathroom, and that these incidences occur twice monthly.  The Veteran also reported functional impairment with tying shoes and bending over.  Physical evaluation revealed consistently painful ROM of 0 to 45 degrees of flexion, extension 0 to 5 degrees, lateral right flexion to 10 degrees, lateral left flexion to 15 degrees, right lateral rotation to 25 degrees and left lateral rotation to 20 degrees.  Repetitive use testing revealed identical ROM but for flexion which decreased to 40 degrees.  The examiner noted muscle spasms without guarding or tenderness and a normal gait and there was no pain on weight bearing.  Sensory exam and straight leg testing was negative bilaterally.  The examiner found evidence of radiculopathy for the left leg alone, of a mild severity with moderate paresthesias and numbness, without pain.  The examiner noted a finding of intervertebral disc syndrome (IVDS) with incapacitating episodes, but did not find any episodes had occurred in the past year.  

In June 2016, a VA examination for peripheral nerve conditions also was performed.  A review of the record and in-person examination was conducted and the examiner identified a 2014 diagnosis of radiculopathy of the left lower extremity.  The Veteran reported shooting pain radiating down his left leg with tingling and numbness in his foot.  Physical evaluation revealed bilateral lower extremity peripheral nerve symptoms including mild constant pain of the right and severe constant pain of the left, no intermittent pain on the right side but moderate intermittent pain on the left, moderate paresthesias bilaterally, and mild numbness bilaterally.  The examiner noted normal results for sensory light touch testing and a normal gait.  The examiner did not identify the sciatic nerve or any other nerve group as primarily affected, noting that sensory testing to the lower extremities, including cold sensation, proprioception, and vibration "all were normal."  

Analysis

Lumbar Spine prior to December 22, 2010

For the period prior to December 22, 2010, the Veteran's lumbar spine disability has been assigned a 10 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 10 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 20 percent evaluation under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to between 30 and 60 degrees, or have a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In this regard, VA treatment records during the period prior to December 22, 2010 indicate that ROM was intact without any notations of symptoms in excess of those displayed at the October 2009 VA examination.  At his October 2009 VA examination, the Veteran's range of motion was 90 degrees of flexion and 30 degrees of extension, without any notations of pain.  The examiner noted negative neurological testing and no incapacitating episodes, nor impact on daily activities or complaints of flare-ups.  Even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, the Veteran's range of motion findings during the appeal period prior to December 22, 2010, do not result in forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or a combined range of motion not greater than 120 degrees.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, there has been no documentation of IVDS or incapacitating episodes requiring bed rest prescribed by a physician during the appeal period prior to December 22, 2010.  For these reasons, a higher rating based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating for associated objective neurologic abnormalities is warranted.  However, the record fails to demonstrate any associated objective neurologic abnormalities during the appeal period prior to December 22, 2010.  In this regard, the October 2009 VA neurological examination revealed no findings referable to the Veteran's extremities.  Therefore, as the Veteran's lumbar spine disability did not result in associated objective neurologic abnormalities for the appeal period prior to December 22, 2010, separate ratings for such are not warranted. 

In summary, the Board finds, for the appeal period prior to December 22, 2010, the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested during such time period.

Lumbar Spine from December 22, 2010

For the period from December 22, 2010, the Veteran's lumbar spine disability has been assigned a 20 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 20 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. 
§ 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 40 percent evaluation under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  

In this regard, ROM testing and symptomatology testimony since the December 2010 VA examination have been consistent and do not warrant an increased evaluation.  The Veteran's range of motion findings following December 22, 2010, do not result in forward flexion of the thoracolumbar spine limited to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.  As noted above, upon active range of motion testing at the December 2010 VA examination, the Veteran had 50 degrees of flexion, 10 degrees of extension, and 10 degrees of right and left lateral rotation with pain.  There was no additional limitation with repetitive motion.  Additionally, there was no ankylosis.  Similarly, at the June 2014 VA examination, the Veteran demonstrated flexion of 45 degrees and extension to 15 degrees and lateral movement and rotation to 20 degrees and 25 degrees respectively.  The most recent VA examination in June 2016 did not reflect any significant change either, as the demonstrated ROM was 45 degrees of flexion, extension to 5 degrees, lateral right flexion to 10 degrees, lateral left flexion to 15 degrees, right lateral rotation to 25 degrees and left lateral rotation to 20 degrees.  Repetitive use testing was negligible but for a decrease of flexion to 40 degrees.  Therefore, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, the Veteran has not demonstrated a worsening in severity in excess of the currently assigned 20 percent rating, as the symptoms demonstrated have been accounted for in the schedular criteria.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, there has been no documentation of IVDS or incapacitating episodes requiring bed rest prescribed by a physician during the appeal period from December 22, 2010.  In fact, at his June 2016 VA examination, the Veteran denied incapacitating episodes referable to his lumbar spine disability over the course of the past year.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

Bilateral Lower Extremity Radiculopathy

The Board has also considered the current evaluations for the Veteran's separate ratings for associated objective neurologic abnormalities, and concludes that the assigned 10 percent and 20 percent evaluations accurately contemplate the symptomology demonstrated by the record, specifically the consistent mild symptoms in the right lower extremity and the moderate symptoms in the left lower extremity.  However, the Board further finds that the Veteran is entitled to an earlier effective date for the assignment of his separate rating for radiculopathy of the left lower extremity based upon the acknowledgment of a diagnosis in 2012 by the June 2014 VA examination, which accurately corresponds to the Veteran's complaints of bilateral radiating pain as noted in the medical evidence of record, beginning with his April 6, 2012 emergency room treatment for bilateral hip pain.  The Board finds that this date accurately reflects the onset of the Veteran's worsening left lower extremity radiculopathy, and he is thus entitled to an earlier effective date for the separate rating than what is currently assigned.

Medical treatment records and VA examinations reveal consistent complaints of bilateral, radiating discomfort, beginning solely on the right side, then decreasing with severity and forming with renewed intensity on the left.  As demonstrated in the December 2010 VA, the Veteran complained of bilateral symptomatology, yet physical evaluation only revealed a diagnosis of right sided sciatica.  Thereafter in his June 2014 lumbar spine and VA neurological examinations, the Veteran reported nascent right sided symptomatology, but "severe" discomfort in his left, causing tingling and numbness in his left foot.  Neurological testing revealed no symptomatology for the right lower extremity and moderate constant/intermittent pain, paresthesias and numbness of the left lower extremity.  Similarly in June 2016, the VA lumbar spine examiner noted only left leg radiculopathy of a mild severity with moderate paresthesias and numbness, without pain.  The corresponding June 2016 peripheral nerves examination provided a diagnosis of left lower extremity radiculopathy and did not reveal the sciatic nerve nor any nerve group to be affected as sensory testing was normal for cold sensation, proprioception, and vibration.  

In light of the findings offered at the aforementioned VA examinations, the Board finds that the current 10 percent and 20 percent ratings are warranted for the left and right lower extremity radiculopathy.  In this regard, impairment of the sciatic nerve are evaluated under DC 8520, which provides that a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In the instant case, the Board finds that the Veteran's right lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve, while the left has been manifested by no more than moderate incomplete paralysis of the sciatic nerve since 2012.  Specifically, as noted at the June 2014 and June 2016 VA examinations, the Veteran's complaints of right sided discomfort were noted but no diagnosis was rendered.  With regard to the left side, the symptoms resulted in moderate pain and moderate and numbness in the left lower extremity, which the examiner determined most nearly approximated moderate radiculopathy of the sciatic nerve on the left side.  Furthermore, muscle strength and reflex examinations were normal during all examinations.  Therefore, the Board finds that, as of April 6, 2012, the date left lower extremity radiculopathy was shown by the objective evidence of record, a separate 20 percent rating, but no higher, is warranted, and throughout the period on appeal, the evidence has demonstrated no more than the current 10 percent rating for the right lower extremity radiculopathy.

In summary, the Board finds that throughout the period on appeal, the Veteran's currently assigned 10 percent and 20 percent ratings are commensurate with the symptoms manifested by his lumbar disability, and from April 6, 2012, but no earlier, the Veteran is entitled to a separate rating of 20 percent, but no higher, for his left lower extremity radiculopathy, and his currently assigned 10 percent rating for his right lower extremity is commensurate with the symptoms manifested by the Veteran for the entire period on appeal.

Other Considerations

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the claims of increased ratings for his low back with radicular pain.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a rating in excess of 10 percent for the lumbar disability for the period prior to December 22, 2010, is denied.

Entitlement to a rating in excess of 20 percent for the lumbar disability for the period from December 22, 2010, is denied.

Entitlement to an earlier effective date of April 6, 2012, but no earlier, for a separate 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy, is denied.


REMAND

A remand is necessary for the issue of entitlement to a TDIU. 

Evidence on file indicates that the Veteran has difficulty with employment due to his service connected disabilities.  See June 2015 Board Hearing transcript.  In the previous January 2016 Board remand, the RO was instructed to adjudicate the Veteran's claim for TDIU.  However, to date, the Veteran has not been asked to complete a VA Form 21-8940 or otherwise provide his employment history. 

In light of the foregoing, clarification is required prior to the adjudication as it is unclear whether the Veteran is currently employed, and if so, whether the employment is merely marginal.  Specifically, the Veteran testified during his June 2015 Board hearing that he still is employed on a part-time basis as a loss prevention investigator.  Thus, the Veteran should be requested to complete and return a VA Form 21-8940.  The AOJ also should conduct any additional development deemed necessary for the adjudication of such claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and to report his approximate income; and whether any accommodations are made for his employment as the result of his service connected disabilities.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


